DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant's oath/declaration had been reviewed by the Examiner and is found to
conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 10/07/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Preliminary Amendment
4.	As per Applicant’s instruction as filed on 07/13/20, claims 1-11 and 13-22 have been amended.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.    	Claims 1-15 and 17-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Enoki et al (2014/0160327 A1) in view of Forrest (2007/0108890 A1).
Regarding claim 1, Enoki et al discloses a sensor unit for detecting beams, the sensor unit comprising:
a plurality of organic photoreceptors (10, 1a, 17R, 17G, 17B) (abs.; Figs. 1-3 and 4B-4C; paras. [0007-0009], [0011-0013], [0048-0050], [0055-0057]); and
at least one computing unit (300) (Fig. 2),
wherein respective photoreceptors of the organic photoreceptors (10, 1a) are configured to generate a voltage (electric charge) based on a type (visible light) and intensity (visible light inherently includes/comprises intensity of the light) of an incident (visible light) radiation (received from a light-receiving section) (paras. [0049], [0086]),
wherein the respective photoreceptors of the organic photoreceptors (10, 1a) are directly connected to the at least one computing unit (300) as a respective signal source (Figs. 1-2; paras. [0048-0049]), and
wherein the at least one computing unit is configured to generate an image from information ascertained from the photoreceptors or from electric pulses (abs.; paras. [0048-0049]). 
Enoki et al does not seem to particularly disclose, wherein the respective photoreceptors of the organic photoreceptors are configured to generate the voltage depending on the type and intensity of the incident radiation.
However, Forrest teaches organic electric camera at least comprising photoreceptors of the organic photoreceptors/detectors that are configured to generate the voltage (electric current) depending on a type (high resolution imaging, night vision, robotic vision, etc) and intensity of the incident radiation (detecting range of electro radiation, so as to select certain wavelengths of the incident radiation), in order to provide an input to a computing device, display, or other device for processing or display of the detected radiation as an image (abs.; Figs. 1-2; paras. [0014-0016], [0019-0020]). 
obvious to a person of ordinary skill in the relevant art employing the sensor unit for detecting beams as taught by Enoki et al to incorporate/combine Forrest’s teaching as above so that the respective photoreceptors of the organic photoreceptors are configured to generate the voltage depending on the type and intensity of the incident radiation, in order to provide an input to the computing device, display, or other device for processing or display of the detected radiation as an image.
Regarding claim 2, Enoki et al discloses, wherein the respective photoreceptors of the organic photoreceptors are configured to detect radiation within any/all and/or selective wavelength range (paras. [0055-0056], [0004]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above as taught by Enoki et al to realize/recognize that the respective photoreceptors of the organic photoreceptors are configured to detect radiation within a wavelength range of 10 picometers to 100 cm as a matter of simple design choice, and further allow simplification of optical design (or an image correction processing) used to perform optical correction such as shading correction, for example, has been expected to be achieved.
Regarding claim 3, Enoki et al discloses, wherein the respective photoreceptors of the organic photoreceptors are configured to detect at least one radiation type from the following list of radiation types: 
X-ray radiation, radar radiation, light visible to humans (visible light wavelength of R, G, B), ultraviolet light, and infrared light (paras. [0055-0057]).
Regarding claim 4, Enoki et al discloses, wherein at least one photoreceptor of the number of organic photoreceptors has a corresponding organic layer for a radiation type (e.g., visible light) to be detected (Figs. 4B-4C, 17R, G, B; paras. [0056-0057]).
Furthermore, Forrest teaches photoreceptors of the organic photoreceptors/detectors that are configured to generate the voltage (electric current) depending on the type (high resolution imaging, night vision, robotic vision, etc) and intensity of the incident radiation (detecting range of electro radiation, so as to select certain wavelengths of the incident radiation) as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor unit for detecting beams as taught by Enoki et al to incorporate/combine Forrest’s teaching as above so that at least one photoreceptor of the number of organic photoreceptors has the corresponding organic layer for each radiation type to be detected, for substantially the same reasons/rational as discussed above.
Regarding claim 5, Enoki et al discloses, wherein the respective photoreceptors of the number of organic photoreceptors are arranged on a surface that is curved during operation of the sensor unit at least some of the time (Figs. 1 and 25; a curved sensor unit having a concave surface that can be curved temporarily by the actual element (211); para. [0114]).
Regarding claim 6, Enoki et al discloses, wherein the surface is concave and/or convex, at least in some region(s) (Figs. 1 and 25; a curved sensor unit having a concave surface (S11)).
Regarding claim 7, Enoki et al discloses, wherein the sensor unit comprises at least one actuator that is configured to curve the surface at least in some a region(s) and/or at least some of the time (temporarily) (Figs. 1 and 25; a curved sensor unit having a concave surface that can be curved temporarily by the actual element (211); para. [0114]). 
Regarding claim 8, Enoki et al discloses, wherein the respective photoreceptors of the organic photoreceptors are arranged on a first side of a carrier film (110, 15) (Figs. 8A-9D and 10B), and wherein an electronic circuit (200) configured to connect the respective photoreceptors of the organic photoreceptors to the at least one computing unit is arranged on a second side of the carrier film (110, 15) (Figs. 8A-9D and 10B; paras. [0013], [0071], [0074]). 
Regarding claim 9, Enoki et al discloses, wherein the carrier film is part of a display unit (a conventional camera or a video camcorder inherently includes a display unit) of a mobile computing unit (a camera and a video camcorder) (para. [0111]). 
Furthermore, Forrest teaches a display unit of a mobile computing unit (a computer) (abs.; para. [0014]). 
Regarding claim 10, Enoki et al discloses, wherein the sensor unit is structured as a camera system (Fig. 24, para. [0111]).  
Regarding claim 11, Enoki et al discloses, wherein the camera system has a curved carrier structure (10) upon which the respective photoreceptors of the organic photoreceptors are arranged (Figs. 1 and 25; paras. [0111-0114]).  
Regarding claim 12, Enoki et al discloses/suggests, wherein the carrier structure (10) is a hemisphere (an obvious concave deformation) (Fig. 1).
Furthermore, Forrest teaches light sensors arranged on curved surfaces (i.e., a hemisphere is a curved surface) (para. [0003]).
Regarding claim 13, Enoki et al discloses, wherein a number of the organic photoreceptors are configured as an ommatidium for generating the pixel (Fig. 1).
	In other words, a concave curved CCD or CMOS sensor (i.e., a sensor that includes pixels arranged in a matrix shape), wherein this curved pixel matrix forms an ommatidium.
Regarding claim 14, Enoki et al discloses, wherein a layer that at least partially reflects (e.g., 14 as a metallic material) the beams of the incident radiation can be arranged behind the photoreceptors, in a direction of incidence of the beams incident on the organic photoreceptors (Fig. 3; paras. [0050-0052]). 
Forrest teaches photoreceptors of the organic photoreceptors/detectors that are configured to generate the voltage depending on the type and intensity of the incident radiation as discussed above.
Furthermore, Forrest teaches a layer that at least partially reflects the beams of the incident radiation is arranged behind/(on top) the photoreceptors, in a direction of incidence of the beams incident on the organic photoreceptors (paras. [0006], [0008-0009], [0014-0020]). 
Regarding claim 15, Enoki et al discloses a sensor system (Fig. 24) comprising the sensor unit (1).
Furthermore, Forrest teaches at least one beam/light source (OLEDS, organic light emitting device/source emits/transmits light). 
Regarding claim 17, Enoki et al discloses an electronic circuit configured to connect the respective photoreceptors of the organic photoreceptors (10, 1a) to the at least one computing unit (300) (Figs. 1-2; paras. [0048-0049]).
Forrest teaches photoreceptors of the organic photoreceptors/detectors that are configured to generate the voltage depending on the type and intensity of the incident radiation as discussed above.
Furthermore, Forrest teaches printing on a carrier film, the respective photoreceptors of the organic photoreceptors (Figs. 1-2 and 4; paras. [0018], [0028-0029]).
Regarding claim 18, Enoki et al discloses, vapor-depositing, on the carrier film, the respective photoreceptors of the organic photoreceptors (paras. [0062-0063]). 
Regarding claim 19, Enoki et al discloses an image acquisition method for acquiring image information, the method comprising detecting an environment of the sensor unit (using camera system) (Fig. 24; paras. [0111-0113]).

8.	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Enoki et al (2014/0160327 A1) and Forrest (2007/0108890 A1) as applied to claims 15 above, and further in view of Zhao et al (2016/0204164 A1).
Regarding claim 16, Forrest teaches a detector (210) that is disposed on a curved surface (230), such that incident radiation (240) transmitted through lens (250) will be detected, wherein the incident radiation may comprise signals in the optical range, (i.e., visible light), and may comprise signals with longer or shorter wavelengths, such as infrared, ultraviolet, or other wavelength ranges, wherein the detector comprises a plurality of organic photosensitive devices and may provide input to a data processing system, and the detector may be connected to backplane (220) to allow the detector to be used in an active matrix configuration, wherein the backplane may comprise thin film transistors (para. [0019]).
The combination of Enoki et al and Forrest does not seem to particularly disclose, wherein the beam source is configured so as to emit at least X-ray radiation. 
However, Zhao et al teaches organic x-ray imaging device/detectors at least comprising a beam source (104) configured to emit at least X-ray radiation towards a desired region of interest, wherein the detector further comprises a thin film transistor array disposed on the thin glass substrate and an organic photodiode including one or more layers disposed on the thin film transistor array, in order to fabricate a flexible organic x-ray detector having the layered structure on the thin glass substrates (abs.; Fig. 1; paras. [0020], [0001], [0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor unit for detecting beams as taught by Enoki et al to further incorporate/combine Zhao et al’s teaching as above so that the beam source is configured so as to emit at least X-ray radiation, in order to fabricate a flexible organic x-ray detector having the layered structure on the thin glass substrates. 

9.	Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Enoki et al (2014/0160327 A1) and Forrest (2007/0108890 A1) as applied to claim 19 above, and further in view of SAKAI (2019/0212635 A1).
Regarding claim 20, Enoki et al discloses guiding incident radiation from an object to an image pick-up device (1), wherein the image pick-up device detects the object (paras. [0111-0112]).
The combination of Enoki et al and Forrest does not seem to particularly disclose automatically irradiating the object to be detected. 
However, SAKAI teaches digital camera at least comprising an imaging optical system (19, 17) for automatically irradiating an object/subject to be detected, in order to provide a digital camera including a printer that is easily held and a holding feeling is improved in any case of vertical imaging and horizontal imaging (abs.; Fig. 10; paras. [0043], [0007-0008]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor unit for detecting beams as taught by Enoki et al to further incorporate/combine SAKAI’s teaching as above so as to automatically irradiate the object to be 

10.	Claim 21 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Enoki et al (2014/0160327 A1), Forrest (2007/0108890 A1), and SAKAI (2019/0212635 A1) as applied to claim 20 above, and further in view of Misawa (2007/0075252 A1).
Regarding claim 21, the combination of Enoki et al and Forrest does not seem to particularly disclose moving at least one of the beam source, and/or the object, and/or the sensor unit is moved relative to the others of the beam source, the object, or the sensor unit during a detection procedure. 
However, Misawa teaches resolution-variable x-ray imaging device at least comprising moving at least one of the beam source (105), and/or the object, and/or the sensor unit (106) is moved relative to the others of the beam source, the object, or the sensor unit during a detection procedure, so as to transfer the captured image of an object/subject and provide a resolution variable x-ray imaging device (abs.; Fig. 1; paras. [0005], [0002], [0012]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor unit for detecting beams as taught by Enoki et al to further incorporate/combine Misawa’s teaching as above so as to move at least one of the beam source, and/or the object, and/or the sensor unit is moved relative to the others of the beam source, the object, or the sensor unit during the detection procedure, so as to transfer the captured image of the object/subject and provide a resolution variable x-ray imaging device.

11.	Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Enoki et al (2014/0160327 A1), Forrest (2007/0108890 A1), and SAKAI (2019/0212635 A1) as applied to claim 19 above, and further in view of Biegelsen et al (6,476,376 B1).
Regarding claim 22, Enoki et al discloses, wherein respective photoreceptors of a number of the organic photoreceptors of the sensor unit are arranged on a surface that is concave in form, at least in a region, and wherein the method further comprises performing, on an image obtained through the photoreceptors arranged in the concave fashion, (abs.; Figs. 1 and 24; paras. [0048], [0111-0113], [0114-0115]).
Furthermore, it is an obvious analysis that Enoki et al’s image sensing devices (para. [0111]) would include a concave sensor due to the utilization of the sensor unit that is arranged on the surface that is concave in form and further allowing the curvature to be varied according to an optical system (para. [0114]), wherein perspective points would be stored/processed a position determination of an object depicted in the image would be possible using known positions of multiple perspective points due to the concave form.
Moreover, as a supplemental support, Biegelsen et al (6,476,376 B1) teaches an object position sensor for sensing the position, size, shape, and location orientation of at least one object, wherein the sensor systems of this invention may be fabricated inexpensively using methods similar to those used to make large area solar cells or large area photoreceptor media, such as organic photoreceptors, wherein these processes use roll-to-roll fabrication, which creates amorphous-Si:H photodiodes on a foil substrate, such as polyimide, or organic photoconductor on polyester, and an organic photoreceptor sensor may be deposited on a substrate by a large-scale evaporation (vapor) process, in the case of small molecule organics, or by a printing or coating process for polymer-based organics (abs.; col. 1, lines 42-60; col. 3, lines 7-25).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the sensor unit for detecting beams as taught by Enoki et al to further incorporate/combine Biegelsen et al’s teachings as above so that on the image obtained through the photoreceptors arranged in the concave fashion, the position determination of the object depicted in the image is performed using known positions of multiple perspective points due to the concave form, such that the sensor unit may be fabricated inexpensively using methods similar to those used to make large area solar cells or large area photoreceptor media, such as organic photoreceptors.

Conclusion
12.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	Yu et al (2002/0017612 A1), Organic diodes with switchable photosensitivity useful in photodetectors.

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483